DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Action is in response to applicant’s amendment submitted on January 27, 2021.  Claims 1-17 and 19 are currently pending in the present application.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to applicant’s argument/amendment that independent claim 17 has been amended to incorporate subject matter from allowable claim 18, the examiner respectfully disagrees.  Applicant has changed the word “alternately” to “adaptively”.  In other words, based on the word change to “adaptively”, the claim now recites 3 potential scenarios.  The first scenario is where both a transmission mode and a reception mode are used.  The second scenario is where only a transmission mode is used.  The third scenario is where only a reception mode is used.  In other words, original dependent claim 18 (now cancelled) recited the first scenario.  Current independent claim 17, now recites all three scenarios, and therefore, Suzuki still reads on the claim as can be observed in the rejection below.
The examiner notes that Zhang still reads upon amended independent claim 7 as the amended portion only adds to the claim that the communication circuit is able to process the carrier frequency bands.  In other words, depending on the determined at least two frequency bands for carrier aggregation, the receive branch is selected or the transmit branch for communication (branch equals communication circuit) (fig. 6, paragraphs 70, 71, 72).  To 
As a result, the claims remain written as such that they read upon the cited references.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US PGPUB 2004/0121739 A1, hereinafter Suzuki).
Consider claim 17.  Suzuki discloses an electronic device, comprising: 
a communication circuit including a plurality of local oscillators (fig. 5, paragraphs 70, 72, read as a transmission-carrier generating unit 52 that includes an oscillator 62 and an oscillator 63); and 
a processor configured to: 
determine an operation mode of at least one local oscillator among the plurality of local oscillators, to operate adaptively in a transmission mode and a reception mode, based on an operation mode of the electronic device and at least one of a number of . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. (US PGPUB 2012/0108185 A1, hereinafter Yen) in view of Zhang et al. (US PGPUB 2018/0331716 A1, hereinafter Zhang).
Consider claim 7.  Yen discloses an electronic device, comprising: 
a plurality of communication circuits configured to process carrier signals in different frequency bands (fig. 1, paragraph 30, read as the RF transceiving circuits 11 and 12 are configured to receive RF signals of the first frequency band or the second frequency band from the antenna 111 and 121, respectively, and convert the signals into baseband signals to be sent to the baseband circuit for subsequent process); 
at least one switch connected to two communication circuits among the plurality of communication circuits and configured to provide a reception carrier signal to one of the two communication circuits based on a switching operation (fig. 1, paragraph 30, read as a switching unit 15 that receives a generated first carrier of the first frequency band and generated a second carrier of the second frequency band, respectively), and 
process signals of the plurality of carriers using at least one communication circuit among the plurality of communication circuits (fig. 1, paragraph 30, read as the RF transceiving circuits 11 and 12 are configured to receive baseband signals from a 
Yen substantially discloses the claimed invention but fails to teach at least one processor configured to: determine frequency bands of a plurality of carriers to be used for communication, control the switching operation based on the frequency bands of the plurality of carriers and a specified condition that is based on carrier frequency bands able to be processed by each of the plurality of communication circuits. 
However, Zhang teaches at least one processor configured to: determine frequency bands of a plurality of carriers to be used for communication (fig. 6, paragraph 70, read as determine at least two frequency bands for carrier aggregation), control the switching operation based on the frequency bands of the plurality of carriers and a specified condition that is based on carrier frequency bands able to be processed by each of the plurality of communication circuits (fig. 6, paragraph 70, read as control the input port of the switch circuit to simultaneously connect the first receive branch and the first transmit branch or the second transmit branch that are corresponding to the B1 frequency band and the B3 frequency band.  In other words, depending on the determined at least two frequency bands for carrier aggregation, the receive branch is selected or the transmit branch (branch equals communication circuit) (fig. 6, paragraphs 70, 71, 72).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Zhang into the invention of Yen in order to effectively eliminate interference between the frequency bands.
claim 8 and as applied to claim 7.  Yen and Zhang disclose wherein the processor is further configured to: determine whether frequency bands of at least some carriers among the plurality of carriers satisfy the specified condition, select a first frequency band from among the frequency bands of the at least some carriers satisfying the specified condition, when the frequency bands of the at least some carriers satisfy the specified condition, and control the switching operation so that a carrier signal in the selected first frequency band is provided to a first communication circuit configured to process a carrier signal in a different frequency among the plurality of communication circuits and a carrier signal in a second frequency band among the frequency bands of the at least some carriers is provided to a second communication circuit configured to process the carrier signal in the second frequency band among the plurality of communication circuits (Yen; fig. 1, paragraph 30, 31, 32). 
 Consider claim 9 and as applied to claim 8.  Yen and Zhang disclose wherein the processor is further configured to, when the frequency bands of the at least some carriers do not satisfy the specified condition, control the switching operation so that a signal of each of the plurality of carriers is provided to a communication circuit configured to process a signal in a corresponding frequency band (Yen; fig. 1, paragraphs 30).
Consider claim 13 and as applied to claim 7.  Yen and Zhang disclose wherein the specified condition comprises a condition for a frequency band of at least some carriers among the plurality of carriers (Zhang; fig. 6, paragraph 70). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Zhang into the invention of Yen in order to effectively eliminate interference between the frequency bands.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. (US PGPUB 2012/0108185 A1, hereinafter Yen) in view of Zhang et al. (US PGPUB 2018/0331716 A1, hereinafter Zhang) in view of Liu et al. (US PGPUB 2015/0009873 A1, hereinafter Liu).
Consider claim 11 and as applied to claim 7.  Yen and Zhang disclose the claimed invention but fail to teach wherein the at least one switch comprises at least one of a single pole double throw (SPDT) switch or a double pole double throw (DPDT) switch. 
However, Liu teaches wherein the at least one switch comprises at least one of a single pole double throw (SPDT) switch or a double pole double throw (DPDT) switch (paragraph 63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Liu into the invention of Yen and Zhang in order to provide a more flexible uplink and downlink resource configuration by a radio frequency transmit-receive apparatus.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. (US PGPUB 2012/0108185 A1, hereinafter Yen) in view of Zhang et al. (US PGPUB 2018/0331716 A1, hereinafter Zhang) in view of Hayakawa (US PGPUB 20170048859A1).
Consider claim 12 and as applied to claim 7.  Yen and Zhang disclose the claimed invention but fail to teach wherein each of the plurality of communication circuits comprises at least one of a plurality of low-noise amplifiers and a plurality of downconversion mixers. 
However, Hayakawa teaches wherein each of the plurality of communication circuits comprises at least one of a plurality of low-noise amplifiers and a plurality of downconversion mixers (paragraph 44).
.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. (US PGPUB 2012/0108185 A1, hereinafter Yen) in view of Zhang et al. (US PGPUB 2018/0331716 A1, hereinafter Zhang) in view of Suzuki et al. (US PGPUB 2004/0121739 A1, hereinafter Suzuki).
Consider claim 14 and as applied to claim 7.  Yen and Zhang disclose the claimed invention but fail to teach a plurality of local oscillators, wherein the processor is further configured to determine an operation mode of at least one local oscillator among the plurality of local oscillators based on at least one of a number of downlink carriers and a number of uplink carriers. 
However, Suzuki teaches a plurality of local oscillators, wherein the processor is further configured to determine an operation mode of at least one local oscillator among the plurality of local oscillators based on at least one of a number of downlink carriers and a number of uplink carriers (paragraphs 82, 83, 85).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Suzuki into the invention of Yen and Zhang in order to achieve a more favorable reception sensitivity even when a plurality of wireless communication functions is being used simultaneously.
Consider claim 15 and as applied to claim 14.  Yen and Zhang disclose wherein at least one local oscillator operating in a reception mode provides a reference frequency signal to the at .
Allowable Subject Matter
Claims 1-6 are allowed.  The cited prior art and a thorough search fail to disclose or suggest an electronic device that includes a first oscillator; a second oscillator; a third oscillator; a communication circuit electrically connected to the first oscillator, the second oscillator, and the third oscillator, and comprises: a first signal terminal for communication using a first carrier frequency band of a first frequency band, a second signal terminal for communication using a second carrier frequency band of the first frequency band, a third signal terminal for communication using a third carrier frequency band of the first frequency band, a fourth signal terminal for communication using a first carrier frequency band of a second frequency band, a fifth signal terminal for communication using a second carrier frequency band of the second frequency band, and a sixth signal terminal for communication using a third carrier frequency band of the second frequency band; a switch including: a first terminal, a second terminal electronically connected to the third signal terminal, and a third terminal electrically connected to the sixth terminal, wherein the switch selectively connects the first terminal to the second terminal or the third terminal; at least one antenna electrically connected to the first signal terminal, the second signal terminal, the fourth signal terminal, the fifth signal terminal, and the first terminal; and a control circuit, wherein, when communication with an external electronic device is to be performed using two or less carrier frequency bands in one of the first frequency band and the second frequency band, the control circuit is configured to communicate with the external electronic device using the first carrier frequency band or the second carrier frequency band of the one frequency band, and wherein, when communication with the external electronic 
Claims 10, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-77957795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER M BRANDT/
Primary Examiner, Art Unit 2645
February 12, 2021